By motion the Assistant Attorney General suggests that this court has not acquired jurisdiction to decide this case on its merits, for the reason that a recognizance in substantial compliance with the statute is wanting. On appeal to this court the statute, Article 903, Code of Criminal Procedure, requires that the recognizance in a case of misdemeanor shall state the punishment; at least, it has been construed in a uniform line of decisions to be incomplete if it fails to state the punishment. Watson v. State, 62 Tex.Crim. Rep.; White v. State,68 Tex. Crim. 147; 151 S.W. Rep., 826; Goss v. State,83 Tex. Crim. 349, 202 S.W. Rep., 956; Hayes v. State,83 Tex. Crim. 596, 204 S.W. Rep., 330. In the instant case the judgment shows that the fine entered against appellant was $100. In the recognizance the fine is described as "One Hundred." It is essential that the recognizance *Page 185 
comply with the law, otherwise it would be inadequate to support a judgment forfeiting bail.
Under the facts and the law, we are constrained to sustain the motion of the State, and the appeal is accordingly dismissed.
Dismissed.
                          ON REHEARING.                         June 16, 1920.